              Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 1 of 7 PageID 21
Filing # 117100350 E-Filed 11/23/2020 09:38:24 AM


                                                       IN THE CIRCUIT COURT, NINTH
                                                       JUDICIAL CIRCUIT, IN AND FOR
                                                       ORANGE COUNTY, FLORIDA.

                                                       CASE NO:
                                                       DIVISION:
        MARIBETH ECKHAUS,
                   Plaintiff,
        v.

        DRURY HOTELS COMPANY, LLC
        d/b/a DRURY INN & SUITES ORLANDO
        a foreign limited liability company,

                     Defendant
                                        /
                                          COMPLAINT
                                       General Allegations

              COMES NOW the Plaintiff MARIBETH ECKHAUS, by and through her

        undersigned counsel, and sues the Defendant, DRURY HOTELS COMPANY, LLC,

        d/b/a Drury Inn & Suites Orlando (hereafter “DRURY ORLANDO”), a foreign

        limited liability company, and alleges:

              1.     This is an action for damages which exceeds $30,000.00, exclusive

        of interest and costs.

              2.     At all material times, the Plaintiff MARIBETH ECKHAUS was and is a

        resident of Sebring, Highlands County, Florida.

              3.     Upon information and belief, at all material times, Defendant DRURY

        ORLANDO was and is a foreign limited liability company, with its principal place

        of business at 200 South Farrar Drive Cape Girardeau, MO 63701 and is

        authorized to do is doing business throughout the state of Florida, operating a

                                                  1
                                     Law Office of Phillips & Hunt
                                         212 N Laura Street
                                       Jacksonville, FL 32202
                                         PH: (904) 444-4444
     Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 2 of 7 PageID 22




hotel in Orlando, Orange County, Florida.

       4. At all material times, Defendant DRURY ORLANDO was in possession

and control of the hotel common areas, including the outdoor pool and hot tub

area, located at 7301 West Sand Lake Road, Orlando, Orange County, Florida.

       5. On or about June 6, 2018, Plaintiff MARIBETH ECKHAUS was lawfully on

the property of Defendant DRURY ORLANDO in the common area of the

outdoor pool and hot tub.

                                     COUNT I
                                 Premises Liability

       6. Plaintiff adopts and reincorporates paragraphs 1-5 as though set forth

fully herein.

       7. At all material times, the Defendant DRURY ORLANDO had a non-

delegable duty to maintain its common areas in a reasonably safe condition for

their guests lawfully on its premises, like the Plaintiff MARIBETH ECKHAUS.

       8. Defendant DRURY ORLANDO is vicariously liable for the actions of its

employees and agents acting on its behalf.

       9. Defendant DRURY ORLANDO owned and operated an outdoor pool

and hot tub area, including the pool and hot tub decking and stairway, located

at 7301 West Sand Lake Road, Orlando, Orange County, Florida.

       10. On or about June 6, 2018, Defendant DRURY ORLANDO maintained

the outdoor pool/hot tub deck and stairways in such a manner that they

allowed water and slick residue to accumulate on the decking and stairway

                                           2
                              Law Office of Phillips & Hunt
                                  212 N Laura Street
                                Jacksonville, FL 32202
                                  PH: (904) 444-4444
     Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 3 of 7 PageID 23




leading in and out of the hot tub creating a hazard for their guests, like Plaintiff

MARIBETH ECKHAUS.

        11. On or about June 6, 2018, Defendant DRURY ORLANDO maintained

the outdoor pool/hot tub deck and stairways in such a manner that they

allowed the handrail on the stairways to become loose from their anchors and

did not provide a solid handrail, creating an unstable hazard for their guests, like

Plaintiff MARIBETH ECKHAUS.

        12. On or about June 6, 2018, Defendant DRURY ORLANDO breached the

duty owed to the Plaintiff MARIBETH ECKHAUS, in one or more of the following

ways:

          A. By its agents creating or allowing a dangerous condition to exist in

             the outdoor pool and hot tub decking and stairway area of

             Defendant DRURY ORLANDO’s property, to wit: water mixed with

             other slick residue on the decking and stairway, creating a slippery

             surface where guests routinely traversed;

          B. By its agents failing to adequately inspect the areas surrounding the

             outdoor pool and hot tub decking and stairway area to ensure that

             the stairway was operating safely and discovering and correcting

             the dangerous condition, to wit: water mixed with other slick residue

             on the pool and hot tub decking and hot tub stairway, creating a

             slippery surface where guests routinely traversed;


                                           3
                              Law Office of Phillips & Hunt
                                  212 N Laura Street
                                Jacksonville, FL 32202
                                  PH: (904) 444-4444
Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 4 of 7 PageID 24




    C. By its agents failing to maintain the outdoor pool and hot tub

       decking and stairway area, thereby creating or allowing a

       dangerous condition to exist, to wit: water mixed with other slick

       residue on the pool and hot tub decking and the hot tub stairway,

       creating a slippery surface where guests routinely traversed;

    D. By its agents failing to warn tenants and their guests of a dangerous

       condition within the outdoor pool and hot tub decking and stairway

       area, to wit: water mixed with other slick residue on the on the pool

       and hot tub decking and the hot tub stairway, creating a slippery

       surface where guests routinely traversed;

    E. By its agents creating or allowing a dangerous condition to exist in

       the outdoor pool and hot tub decking and stairway area of

       Defendant DRURY ORLANDO’s property, to wit: the unstable

       handrail on the pool and hot tub stairway, which created a

       dangerous condition and provided a false sense of security for their

       guests who routinely traversed their stairway.

    F. By its agents failing to adequately inspect the areas surrounding the

       outdoor pool and hot tub decking and stairway area to ensure that

       the stairway was operating safely and discovering and correcting

       the dangerous condition, to wit: the unstable handrail on the pool

       and hot tub stairway, which created a dangerous condition and


                                    4
                       Law Office of Phillips & Hunt
                           212 N Laura Street
                         Jacksonville, FL 32202
                           PH: (904) 444-4444
     Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 5 of 7 PageID 25




               provided a false sense of security for their guests who routinely

               traversed their stairway.

            G. By its agents failing to maintain the outdoor pool and hot tub

               decking and stairway area, thereby creating or allowing a

               dangerous condition to exist, to wit: the unstable handrail on the

               pool and hot tub stairway, which created a dangerous condition

               and provided a false sense of security for their guests who routinely

               traversed their stairway.

            H. By its agents failing to warn tenants and their guests of a dangerous

               condition within the outdoor pool and hot tub decking and stairway

               area, to wit: the unstable handrail on the pool and hot tub stairway,

               which created a dangerous condition and provided a false sense

               of security for their guests who routinely traversed their stairway.

      13.      The Defendant DRURY ORLANDO’s agents knew, or in the exercise

of reasonable care should have known, that the common outdoor pool and hot

tub decking and stairways and unstable handrail described herein was an area

subject to daily foot traffic and that the pooling of water and slick residue would

occur, creating an inherently dangerous risk of bodily harm to their guests,

including Plaintiff MARIBETH ECKHAUS.

      14. On June 6, 2018, Plaintiff MARIBETH ECKHAUS was lawfully on the

premises of Defendant DRURY ORLANDO as a customer as she was with her

family on vacation.
                                             5
                                Law Office of Phillips & Hunt
                                    212 N Laura Street
                                  Jacksonville, FL 32202
                                    PH: (904) 444-4444
     Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 6 of 7 PageID 26




      15. Plaintiff MARIBETH ECKHAUS was in the hot tub with her husband and

two sons. She was getting out of the hot tub using the stairs. As Plaintiff was

walking up the hot tub stairway, she stepped on the last step, which was

covered in slick residue that had pooled onto the surface of the stairs, causing

her to slip, fall, and severely injure herself.      The unstable handrail prevented

Plaintiff MARIBETH ECKHAUS from catching her balance.

      16. The Defendant DRURY ORLANDO’s negligent breach of the duties

owed to the Plaintiff MARIBETH ECKHAUS was the direct, proximate, and legal

cause of the Plaintiff’s injuries and subsequent damages.

      17. As a direct and proximate result of the aforesaid negligence by the

Defendant DRURY ORLANDO, the Plaintiff MARIBETH ECKHAUS suffered grievous

bodily injury with resulting pain and suffering, aggravation of a previously existing

injury, disability, disfigurement, loss of capacity for the enjoyment of life, expense

of hospitalization, medical and nursing care and treatment, loss of earnings, and

loss of an ability to earn money in the future. The Plaintiff’s injuries are either

permanent or continuing in nature, and the Plaintiff will suffer such losses and

impairments in the future for medical treatment, medication, hospitalization,

and the impairment of her ability to work and enjoy life. The Plaintiff has been

required to expend diverse sums of money in an effort to cure her injuries and

will be required to do so in the future.

      WHEREFORE, the Plaintiff MARIBETH ECKHAUS demands judgment against

the Defendant DRURY ORLANDO in an amount in excess of thirty thousand
                                            6
                               Law Office of Phillips & Hunt
                                   212 N Laura Street
                                 Jacksonville, FL 32202
                                   PH: (904) 444-4444
     Case 6:20-cv-02363 Document 1-5 Filed 12/23/20 Page 7 of 7 PageID 27




dollars, together with the costs of this action, and a trial by jury of all issues so

triable.

       DATED this 23rd day of November, 2020.



                                                        Law Office of Phillips & Hunt

                                                        /s/ Amy M. Hanna_______
                                                        JOHN M. PHILLIPS, ESQUIRE
                                                        Florida Bar Number: 0477575
                                                        AMY M. HANNA, ESQUIRE
                                                        Florida Bar Number: 120471
                                                        212 N Laura Street
                                                        Jacksonville, FL 32202
                                                        (904) 444-4444
                                                        (904) 508-0683 (facsimile)
                                                        Attorney for Plaintiffs
                                                        jphillips@floridajustice.com
                                                        amy@floridajustice.com
                                                        tanjier@floridajustice.com




                                           7
                              Law Office of Phillips & Hunt
                                  212 N Laura Street
                                Jacksonville, FL 32202
                                  PH: (904) 444-4444
